Citation Nr: 0917801	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1963 to April 
1967, and from December 1967 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2004 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  There is no evidence of record indicating that the 
Veteran participated in combat.

2.  The Veteran's statements, without corroborating evidence, 
are insufficient to verify the actual occurrence of his 
alleged in-service stressor.

3.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service in the 
military.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.

The Board finds that the VCAA notice requirements have been 
sufficiently satisfied by a letter of April 2001.  In the 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain any evidence in support of his claim himself and 
submit it to VA.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the Veteran included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Although this 
notice was not issued before the rating decision on appeal, 
the Veteran has not been prejudiced, as the Veteran's pending 
claim is denied.  Moreover, a supplemental statement of the 
case (SSOC) indicating readjudication of the claim was also 
issued to him in August 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records, Social 
Security Administration records and letters from the 
Veteran's private physician.  VA also provided a VA 
examination and attempted to verify his claimed stressor.  
The Board finds that the VA examination of May 2001 was 
adequate in that it included a review of the claim file, an 
interview and examination of the Veteran including the 
history reported by him.  The Veteran has aso submitted a 
June 2002 statement from his brother.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

The Veteran seeks service connection for PTSD that he claims 
is related to traumatic experiences during his active service 
in the Republic of Vietnam.  Specifically, in a statement of 
November 2005, the Veteran has alleged that while serving in 
Vietnam from December 1966 to April 1967 he witnessed his 
buddies shot down and burned alive while trying to get out of 
their downed aircrafts, saw a woman and child be burned 
alive, and had to sleep in a Buddhist graveyard and felt 
remorse for desecrating the graves.  In additional statements 
he has stated that he helped burn huts, saw a civilian woman 
burn, came under mortar fire almost every day, had friends 
killed in plane crashes, and, was at the Landing Zone Two 
Bits during December 1966 and January 1967 when that area was 
mortared.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be competent evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Jandreau v. Nicholson,  492 F.3d 1372 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247 (1999).

However, establishment for service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

Service in or near a "combat zone" does not necessarily mean 
that the veteran himself engaged in combat against the enemy.  
See VAOPGCPREC 12-99 (65 Fed. Reg. 6, 257 (2000)).  Whether 
or not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is determinative, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  Id.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the first indication of 
the Veteran having a diagnosis of PTSD is in 2001 although 
affective disorder with psychotic features versus PTSD was 
diagnosed in July 2000.  A review of the Veteran's service 
treatment records are negative for any findings related to a 
psychiatric disorder.  The Veteran's separation examination 
in April 1967 shows the psychiatric portion of the exam to be 
normal.  The evidence does not show the onset of a 
psychiatric disorder in service.  

A careful review of the evidence of record reveals that the 
Veteran has been diagnosed with PTSD in accordance with the 
DSM IV criteria.  The post-service medical evidence consists 
of a May 2001 VA examination report, VA outpatient treatment 
records dated between 2000 and 2004, and letters from a VA 
psychiatrist.  The VA examination report of May 2001 notes a 
diagnosis of PTSD by chart, and goes on to state that a 
"case for this is not supported by clinical presentation in 
this contact."  However, VA outpatient treatment records of 
March 2001, October 2001, January 2002, March 2002, June 
2002, March 2003, June 2003 and March 2004, all show 
diagnoses of PTSD at times chronic and severe.  Moreover, 
letters of April 2001 and March and June 2003 from the 
Veteran's VA psychiatrist state that the Veteran has been 
diagnosed with PTSD.  Furthermore, the Board notes that most 
of the records documenting a diagnosis of PTSD note that the 
Veteran was exposed to combat.  Therefore, the Board finds 
that there is ample evidence that the Veteran has a current 
diagnosis of PTSD.

There being a diagnosis of PTSD, the Board must now determine 
if the claimed stressors have been verified.  In that regard, 
the Board notes that the Veteran has alleged that he was 
involved in combat.  

Service personnel records show that the Veteran served in the 
Republic of Vietnam from December 1966 to April 1967.  During 
that time the Veteran was attached to the B Co. 15th T.C.Bn., 
1st Cav. Div (Air) USARPAC.  His principal duty was listed as 
Helicopter technician inspector.  The Veteran's DD-214 from 
his first period of active service which includes his service 
in Vietnam, shows that the Veteran was awarded the Vietnam 
Service Medal.  His MOS was listed as 67W20 helicopter 
technician inspector.  

The Board first finds that the evidence does not show that 
the Veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  Furthermore, although the Veteran's 
personnel file shows he served in the Republic of Vietnam, 
there is no showing of participation in any special combat 
campaign.  To the extent that the Veteran's service in 
Vietnam shows that he was present in a combat zone, the Court 
has previously held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki, supra; see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that serving 
in a combat zone is not the same as serving in combat).

The Board acknowledges the Veteran's allegations that the he 
was present during mortar attacks and that he came under fire 
while in Vietnam.  However, the Veteran's assertions of 
participation in combat are not supported by the objective 
evidence of record.  Indeed, the Veteran has asserted that he 
was at Landing Zone Two Bits when that area was mortared.  
However, a Center for Unit Records and Research (CURR) 
inquiry response of October 2005 states that the two major 
events in which the 15th Transportation Battalion was 
involved between 1966 and 1967 were the mortaring of Camp 
Radcliff and an attack on Landing Zone Charlie in April 1967.  
There was no documentation of an attack on Landing Zone Two 
Bits.  The Board therefore finds that the Veteran did not 
participate in "combat" for the purposes of the combat 
presumption.  See Cohen, supra.  Moreover, the Board notes 
that in a letter of March 2005 the Veteran stated that while 
he was assigned to the B. Co., 15th T.C.Bn., 1st Cav. Div. 
(Air), he was sent to Company D, 15th Bat., 1st CAV Air.  
However, this is not supported by the objective evidence of 
record found in his service personnel files.  Finally, his 
brother's June 2002 statement did not support his stressor 
allegations.

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99. Furthermore, to the extent that 
medical examiners may have concluded that the Veteran has 
PTSD due to combat, these findings were based on an oral 
history as provided by the Veteran, and are otherwise lacking 
in a factual basis so as to outweigh the information in the 
Veteran's service records and the service documents.  See 
Cohen, supra. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor(s) must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, supra; see also 
M21-1MR, Part III.iv.4.H.29.a, i.

As noted above, the Veteran has alleged the following 
stressors: that while serving in Vietnam from 1966 to 1967 he 
witnessed his buddies be shot down and burn alive while 
trying to get out of their downed aircrafts, saw a woman and 
child be burned alive, and had to sleep in a Buddhist 
graveyard and feels remorse for desecrating the graves.  He 
has also alleged that he helped burn huts, he came under 
mortar fire almost every day, and, was at the Landing Zone 
Two Bits during December 1966 and January 1967 when that area 
was mortared.

A review of the record reveals a current diagnosis of PTSD 
that is related to the Veteran's service.  Indeed, as noted 
above, most of the records showing a diagnosis of PTSD 
reference that the Veteran was exposed to combat.  However, 
there is no independent competent evidence of record 
verifying the occurrence of the Veteran's alleged in-service 
stressors.  The VA attempted on several occasions to verify 
the Veteran's in-service stressors with CURR.  In June 2004, 
CURR reported that there was insufficient specific stressor 
information with which to corroborate the Veteran's 
allegations.  Specifically, it stated that the dates provided 
were too broad.  In January 2005 a second request was made 
this time in an attempt to corroborate that the Veteran came 
under enemy fire between December 1966 and January 1967 on 
"Two Bits" station.  An October 2005 response stated that 
it were unable to document the attack.  Instead, the response 
noted, there were two events noted for the Veteran's unit: an 
attack on Camp Radcliff and an attack on Landing Zone Charlie 
in April 1967.  

A December 2004 Conference report notes that the Veteran 
specified his stressors to include being in Vietnam from 
December 1966 to April 1967 and being assigned to the "Two 
Bits" area when the area came under enemy fire between 
December 1966 and January 1967.  

Additionally, the record reflects that the Veteran has been 
provided several times with requests for detailed information 
as to the alleged stressors.  In January 2005 he was provided 
a PTSD stressor worksheet and was asked to use the work sheet 
to provide the information necessary to establish entitlement 
to service connection for PTSD.  In March 2005 the Veteran 
submitted a response to the request including his name, 
social security, dates of service in Vietnam, name of his 
unit, and his accounts of coming under mortar attack while 
being at "Two Bits", burning huts, and seeing a boy be 
torched.  No additional specific dates or names were 
provided.  In November 2005 the Veteran submitted another 
response to the request.  However, the information provided 
included only the dates ranging from December 1966 to January 
1067 and referenced an attached letter that recounted the 
alleged stressors without providing specific names or 
additional specific dates.  

Finally, an April 2006 formal finding on lack of information 
to verify stressors from the U.S. Army and Joint Service 
Records Research Center (JSRRC), states that all efforts to 
obtain the needed information to corroborate the alleged 
stressors had been exhausted and any further attempts were 
futile.  The finding went on to state that there was no 
evidence of exposure to in-service stressors in the evidence 
of record and that the Veteran had failed to submit specific 
stressor information which met the minimum criteria for 
submission to JSRRC for verification.  

The Board acknowledges that several VA outpatient treatment 
records rely on the Veteran's reports of exposure to combat 
as their basis for a diagnosis of PTSD and document that the 
Veteran was exposed to combat.  However, as discussed above, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Furthermore, the Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau, supra; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that PTSD was 
caused by service.  However, as it is not shown the Veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  In this case, as previously noted, the Veteran has 
not sufficiently identified a claimed stressor such that an 
attempt at verification has been successfully conducted, and 
his claimed stressors have been deemed unverifiable.  
Therefore, his contentions are insufficient to warrant a 
grant of the claim.  Given the foregoing, the Veteran's claim 
for service connection for PTSD fails on the basis that the 
Veteran is not shown to have participated in combat; there is 
no verified stressor; and that all elements required for such 
a showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


